Case: 20-50182   Doc# 26-3   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 1 of
                                         4
Case: 20-50182   Doc# 26-3   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 2 of
                                         4
Case: 20-50182   Doc# 26-3   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 3 of
                                         4
Case: 20-50182   Doc# 26-3   Filed: 03/25/20   Entered: 03/25/20 17:19:27   Page 4 of
                                         4
